Marshall, J.
(dissenting): This action is prosecuted under section 722 of the General Statutes of 1915. That,section reads:
“Any person who shall without contributing negligence on his part sustain damage by reason of any defective bridge, culvert, or highway, may recover such damage from the county or township wherein such defective bridge, culvert or highway is located, as hereinafter provided; that is to say, such recovery may be from the county when such damage was caused by a defective bridge constructed wholly or partially by such county, and when the chairman of the board of county commissioners of such county shall have had notice of such defects for at least five days prior to the time when such damage was sustained; and in other cases such recovery may be from the township, where the trustee of such township shall have had like notice of such defect.”
This statute fixes liability on the county for injuries sustained on a bridge, but does not place liability on the county for .injuries sustained on a highway. The accident in this case occurred on a highway; the plaintiff was not injured on a bridge. Therefore, the county is not liable under section 722 for the damages sustained by the plaintiff. So far as the county is concerned, this section of the statute has not been amended or repealed. It is the statute fixing the liability of the county, if there is such a statute. No other statute has been cited fixing liability on the county for defect in a highway. It is safe to say that none exists.
In Comm’rs of Marion Co. v. Riggs, 24 Kan. 255, this court in the syllabus said:
“In the absence of a liability expressly declared by statute, a county is not liable for damages accruing from defective highways or public bridges.”
That principle has often been followed by this court. (Township of Quincy v. Sheehan, 48 Kan. 620, 623, 29 Pac. 1084; Reading Township v. Telfer, 57 Kan. 798, 48 Pac. 134; Silver v. Clay County, 76 Kan. 228, 230, 91 Pac. 55; Shawnee County v. Jacobs, 79 Kan. 76, 99 Pac. 813; Fisher v. Township, 87 Kan. 674, 125 Pac. 94; Thomas v. Ellis County, 91 Kan. 443, 138 Pac. 409; Harper v. City of Topeka, 92 Kan. 11, 14, 139 Pac. 1018; Gray v. Sedgwick County, 101 Kan. 195, 198, 165 Pac. 867.)
*178In Silver v. Clay County, 76 Kan. 228, 230, 91 Pac. 55, this court said:
“We have not been cited to any statute, and believe none exists, which imposes any obligation upon a county to respond in damages for the negligence or even wrongful act of its officers in relation to the maintenance of public roads or bridges, except section 479 of the General Statutes of 1901.” (Section 479 of the General Statutes of 1901 is section 722 of the General Statutes of 1915.)
Taking liability away from the township does not fix the liability on the county. That method of establishing liability would be in violation of section 16 of article 2 of the constitution of this state,; In my judgment, the county is not liable. ,
Burch, J., joins in this dissent.